DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on August 8, 2022 is acknowledged.


Claim Objections
Claim 4 is objected to because of the following informalities:  the claim recites “ration.”  It appears the claim should recite “ratio.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second pigment material” in line 4, however, since the claim does not recite “a first pigment material” the claim is confusing.
Claim 3 recites a range of a linseed oil absorption by the non-ionic platy filler, however, there is no method provided based on which the oil absorption is to be determined or a grade of the linseed oil, thus claim 3 is not clear.
Claim 4 recites “a pigment to binder ration [sic] of 4:1 to 1:1.”  The claim is not clear whether the ratio relates to weight, volume or another measurable characteristic.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiorns (US 5882396).
With respect to claims 1-6, Hiorns discloses a composition comprising a pigment mixture – a fine pigment – comprising a non-ionic platy filler – kaolin clay - present in the pigment mixture (abstr., col. 1, lines 56-60, col. 4, lines 30-40, col. 5, lines 48-53) in an amount of from 2 wt. % to 60 wt. % based on total weight of the pigment mixture and a second pigment material – calcium carbonate (col. 5, lines 48-53).  The range of weight percentage overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The composition also comprises a binder material (col. 6, lines 37-45).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 5185213) (“Fujita”), in view of McLachlan et al. (US 2013/0125790 A1) (“McLachlan”).
With respect to claim 1, Fujita discloses a composition comprising a pigment mixture and a binder material, (abstr., col. 3, lines 14-47, 60-65), the pigment mixture comprising a non-ionic platy filler – talc - present in the pigment mixture, and a second pigment material (col. 3, lines 14-47).  Fujita is silent with respect to the amount of the non-ionic platy filler in the pigment mixture as recited in the claim.
McLachlan discloses a composition comprising a pigment mixture (0012-0017), the pigment mixture comprising talc in an amount of from 0 wt. % to 18 wt. % based on the total weight of the composition (0012-0017, 0054-0057).  It is the Examiner’s position the weight percentage range of talc in the composition of McLachlan overlaps the range of the weight percentage of talc in the pigment mixture recited in claim 1.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composition of Fujita comprising the amount of talc as disclosed in McLachlan as that amount is known in the art of colorant compositions.
Regarding claim 2, Fujita and McLachlan teach the composition of claim 1.  McLachlan discloses a composition having a volatile organic content of 50 g/l or less (abstr., 0012), which provides little or no contribution to VOC (0001, 0011, 0028).  The range of the VOC overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composition of Fujita having a VOC content as disclosed in McLachlan as such content is known in the art of pigmented compositions, and to provide for little or no VOC contribution.
As to claim 3, Fujita and McLachlan teach the composition of claim 1.  Fujita discloses talc which is known to a person of ordinary skill in the art as having an oil absorption of 55 which is within the recited range.
With respect to claim 4, Fujita and McLachlan teach the composition of claim 1.  The Examiner notes it is not clear in the claim to what measure the ratio relates to as discussed above in the 35 USC 112(b) rejections section.  Fujita discloses a pigment to binder weight ratio overlapping the ratio recited in claim 4 (col. 4, lines 22-30); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 5, Fujita and McLachlan teach the composition of claim 1.  Since the references teach the composition as recited in the claim, it would be expected that the composition according to Fujita and McLachlan would be capable to perform as intended, that is it would exhibit the recited Brookfield viscosity 30 days following mixing the binder and the pigment mixture.
As to claim 6, Fujita and McLachlan teach the composition of claim 1.  McLachlan discloses a composition comprising pigments wherein a total solids content is from 4 wt. % to 65 wt. % (claim 38).  The range of the percentage of solids content overlaps the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the composition of Fujita having a total solids content as disclosed in McLachlan as such content is known in the art of pigmented compositions.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783